



COURT OF APPEAL FOR ONTARIO

CITATION: Apotex Inc. v. Abbott Laboratories Limited, 2018
    ONCA 466

DATE: 20180517

DOCKET: C63578 and C63585

Strathy C.J.O., Juriansz and Huscroft JJ.A.

BETWEEN

Apotex Inc.

Plaintiff (Respondent)

and

Abbott Laboratories Limited, Takeda
    Pharmaceuticals Company Limited and Takeda Pharmaceuticals America Inc.

Defendants (Appellants)

AND BETWEEN

Abbott Laboratories Limited, Takeda
    Pharmaceuticals Company Limited and Takeda Pharmaceuticals America Inc.

Plaintiffs by counterclaim (Appellants)

and

Apotex Inc.

Defendant by counterclaim (Respondent)

Steven G. Mason and David A. Tait for the appellant
    Abbott Laboratories Ltd.

Christopher C. Van Barr and Kiernan Murphy for the
    appellant Takeda parties

Andrew R. Brodkin and Michael A. Wilson for the
    respondent

Heard: December 6, 2017

On appeal from the order of Justice Michael G. Quigley of
    the Superior Court of Justice, dated June 5, 2017, with reasons reported at
    2017 ONSC 1348.

COSTS ENDORSEMENT

[1]

The parties made written submissions on costs.

[2]

In our view, this is not an appropriate case for costs in the cause.

[3]

Apotex is entitled to costs on a partial indemnity basis, fixed in the
    amount of $15,000 from Takeda and $25,000 from Abbott, both amounts inclusive
    of disbursements and HST.

G.R. Strathy C.J.O.

R.G. Juriansz J.A.

Grant Huscroft J.A.


